Judgment was entered in the Supreme Court,
Per Curiam.
In this case the court referred the award back to the arbitrators to correct a clerical error in the amount found by them for the plaintiff, upon the application and affidavit of the arbitrators themselves. It was not on account of any change of opinion of the arbitrators, or supposed error of judgment, but simply to cor-*72reef; their calculation in consequence of the accidental omission of a sum actually passed upon and found by them. This was the exercise, by the court, only of a power of amendment over a clerical error, not a setting aside of the award. The 26th section of the Act of 16th of June 1836, relating to arbitration, says : '“It shall be lawful for the court to set aside an award of arbitrators, on due proof that arbitrators misbehaved themselves, or that the award was procured by corruption or undue means.” In that case the court absolutely strikes down the award; but in this it merely gives its permission to the arbitrators to amend their award so as to make it actually conform to their own findings. Of course in such a case the court will, by their order, protect the party’s right of appeal, if it be necessary.
We think there was no illegal exercise of the power of the court in this case.
Judgment and order affirmed.